DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the black levels of the drawings render the drawings difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9-11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (6,223,675) in view of Knutson et al. (4,350,110).
	With regard to claim 1, Watt discloses a subsea cable transportation unit (12) and comprising: 
	a base platform (base frame 15); 
	a drive unit (18) provided within the base platform; 
	a storage structure (spool 14) provided on the base platform and operationally coupled to the drive unit (col. 6, lines 17-26), wherein the storage structure is configured to receive a drum (spool); at least one drive connection (49) provided on a surface of the base platform (fig. 1b), wherein the at least one drive connection is operationally coupled to the drive unit and configured to provide torque or hydraulics to operate the drive unit (col. 6, lines 37-44; col. 7, lines 35-43), wherein the storage structure is configured to rotate based on the torque or hydraulics and unspool or spool a cable (40) wrapped around the drum (figs. 3a-3c).
	Watt is silent regarding a stabilizing fin extending outwardly from the base platform, the stabilizing fin comprising a hydrofoil.
	Knutson discloses a transportation unit wherein the unit comprises a stabilizing hydrofoil (col. 3, lines 45-49; claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watt and utilize a hydrofoil as taught by Knutson in order to reduce drag on the structure and therefore stabilize the structure.

	With regard to claim 6, Watt, as modified, discloses the invention substantially as calimed as discussed above.  Watt further discloses a cable reel (14/40) installed on the storage structure, wherein the drive unit is configured to rotate the storage structure to turn the cable reel, wherein the cable reel comprises a spool of cable wrapped around a drum (fig. 3C).
	With regard to claim 7, Watt further discloses an offshore vessel (50) at a surface of a body of water (fig. 3B), the offshore vessel comprising a crane (48) and a line (45) coupled to the crane, the line removably attached to the subsea umbilical transportation unit (figs. 3d-3e).
	With regard to claims 9 and 18, Watt further discloses a remotely- operated-vehicle (20) operationally coupled to the subsea cable transportation unit (fig. 3C).
	With regard to claim 10, Watt further discloses the ROV is removably coupled to at least one drive connection (75) of the subsea cable transportation unit and is configured to transmit torque or hydraulics to the drive unit through the at least one drive connection (col. 6, lines 53-63).
	With regard to claim 11, Watt further discloses the ROV comprises thrusters (28) to move the subsea cable transportation unit within the body of water (fig. 3C).
	With regard to method claim 14, the claimed method would inherently be performed by the modification of Watt to include the stabilizing fin as taught by Knutson, as discussed above.
	

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (6,223,675) in view of Knutson et al. (4,350,110) as applied to claim 1 above, and further in view of Benson et al. (2019/0055105).
	With regard to claims 2-3, Watt, as modified, discloses the invention substantially as claimed however fails to explicitly state the drive unit comprising: a shaft having a first end attached to the at least one drive connection; a motor attached to a second end of the shaft; and a gear operationally coupled to the motor and a peripheral edge of the storage structure comprises teeth and the teeth are engaged with corresponding teeth of the gear.
	Benson discloses a drive unit of a storage structure which comprises a shaft (314) having a first end attached to at least one drive connection; a motor (400) attached to a second end of the shaft; and a gear (332a/332b) operationally coupled to the motor (fig. 5a) and a peripheral edge of the storage structure comprises teeth (300) and the teeth are engaged with corresponding teeth of the gear (fig. 5A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watt and utilize gear, shaft, and motor arrangement as taught by Benson in order to provide torque to the storage structure to wind and unwind the cable as desired.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (6,223,675) in view of Knutson et al. (4,350,110) as applied to claim 1 above, and further in view of Trail (10,328,999).
	With regard to claims 4 and 12, Watt, as modified, discloses the invention substantially as claimed, however fails to disclose a level winder movably coupled to a rod on the base platform, wherein the level winder is configured to move up and down the rod based on a height of the cable wrapped around the drum.
	Trail discloses a subsea cable transportation system comprising a level winder (movable sheaves, fig. 2) movably coupled to a rod on the base platform (fig. 2), wherein the level winder is configured to move up and down the rod based on a height of the cable wrapped around the drum (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watt and utilize a level winder as taught by Trail in order to guide the cable during winding and unwinding and reduce potential for tangling the cable.    

Claim(s) 5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (6,223,675) in view of Knutson et al. (4,350,110) as applied to claim 1 above, and further in view of Davis et al. (7,918,414).
	With regard to claims 5 and 15, Watt discloses the invention substantially as claimed however is silent regarding a center post extending outwardly from the base platform, the center post comprising a lift connection.
	Davis discloses storage unit comprising a center post (34) extending outwardly from the base platform comprising a lift connection (42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watts and have the center post with a lift connection as taught by Davis in order to provide means to lift and maneuver the structure.
	With regard to claim 16, Watt, as modified, discloses the claimed invention. Watt further idslcoses maintaining the subsea cable transportation unit above a sea floor (fig. 3c) however fails to explicitly state 20 to 50 feet above the sea floor. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that one may have to unit at any desired height, to include 20 to 50 feet above a sea floor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 17, Watt further discloses lowering the subsea cable transportation unit to the sea floor (fig. 3e).
	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (6,223,675) in view of Knutson et al. (4,350,110) as applied to claim 1 above, and further in view of Smith (8,186,910).
	With regard to claim 8, Watt, as modified, discloses the invention substantially as claimed however fails to explicitly state the storage structure comprises a locking device to lock the drum on the storage structure.
	Smith discloses a storage structure wherein the storage structure comprises a locking device to lock the drum on the storage structure (col. 4, lines 16-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Further modify Watt and utilize a locking mechanism as taught by Smith in order to secure the reel to the frame.

Allowable Subject Matter
Claims 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s). The cited prior art lacks ROV coupled to a hot stab of the level winder in combination with transportation structural features as required by the dependent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/10/2022